Citation Nr: 0115187	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  94-33 728	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected residuals of meningitis, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in White River Junction, Vermont.

In December 1996, the Board remanded the case to the RO for 
additional development.  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In addition, the Board notes that the December 1996 remand 
order included instructions for the RO to schedule the 
veteran for a VA neurology examination to determine the 
current nature and severity of his service-connected 
residuals of meningitis.  Although VA records indicate 
examinations were conducted, the opinions provided are 
inconclusive as to the veteran's present residuals of his 
service-connected disability.  The Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, this matter must be remanded to the RO for further 
development. 

Upon further review of the evidentiary record, the Board 
notes that a January 1992 VA examination report indicates 
that neuropsychologic testing would be ordered to help assess 
the veteran's residuals of meningitis; however, the records 
of any subsequent testing are not included in the claims file 
and there is no evidence that the RO attempted to obtain 
copies of these records.

The Board further notes that in a September 1992 statement, 
the veteran reported his service-connected residuals of 
meningitis included blackouts, headaches, short-term memory 
loss, and a heart disorder.  He also stated his belief that 
medical reports related to his treatment for meningitis at 
the Camp Geiger medical facility from November 1968 to 
January 1969 were missing from his service medical records.  
Although the veteran has reported he was in a coma for 
several days during that treatment, the Board notes the 
available service medical records do not support this medical 
history.

Additionally, a September 2000 medical report notes, in 
essence, that any neuropsychologic tests conducted in January 
1992 would be helpful in assessing the veteran's present 
disability. 

The Court has held that the fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The Board also notes that correspondence and VA reports show 
the veteran failed to report for several medical appointments 
scheduled to obtain evidence necessary for an adequate 
evaluation of his service-connected disability.  The 
September 2000 medical report noted that no definitive 
conclusions could be made, in essence, because the veteran 
had failed to report for evaluation of sleep apnea as a 
possible etiology for his symptoms.  The Board finds, 
however, that the record does not show the veteran has been 
notified of the consequences of failure to report without 
good cause.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Therefore, the Board 
finds the veteran should be afforded another opportunity to 
attend a VA examination, with the understanding that failure 
to attend the examination without good cause shall result in 
the denial of his increased rating claim.  See 38 C.F.R. 
§ 3.655 (2000).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
meningitis and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  

The RO is specifically requested to 
obtain any alternative medical records 
related to the veteran's treatment at the 
Camp Geiger medical facility from 
November 1968 to January 1969 that may 
exists and to obtain copies of any 
neuropsychological testing conducted in 
conjunction with VA examinations in 
January 1992.  The RO should document all 
efforts to obtain these records and all 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
neurologic examination to determine the 
current nature and severity of any present 
residuals of his service-connected 
meningitis.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is specifically requested to 
identify which, if any, of the veteran's 
present disabilities may be attributed to 
his service-connected meningitis.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider whether 
separate or "staged" schedular 
disability ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

If the veteran is adequately notified of 
a scheduled VA examination but without 
good cause fails to report, the RO should 
adjudicate the claim under the provisions 
of 38 C.F.R. § 3.655 (2000).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


